Exhibit 10.1

Form of Performance Stock Unit Award Agreement

Pursuant to the

Pacer International, Inc. 2006 Long-Term Incentive Plan

PACER INTERNATIONAL, INC.

PERFORMANCE STOCK UNIT AWARD

This PERFORMANCE STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and
entered into as of the      day of             , 20     by and between Pacer
International, Inc. (the “Company”), a Tennessee corporation, and
                     (the “Grantee”).

Background Information

The Board of Directors (the “Board”) and the Compensation Committee of the Board
have adopted the Pacer International, Inc. 2006 Long-Term Incentive Plan (the
“Plan”), and the shareholders of the Company have approved the Plan.

On             , 20     the Compensation Committee of the Board approved the
grant of a performance stock unit award to the Grantee, subject to the terms of
the Plan. The Grantee desires to accept this Performance Stock Unit Award and
agrees to be bound by the terms and conditions of the Plan and this Agreement.

Accordingly, upon and subject to the Additional Terms and Conditions attached
hereto and incorporated herein by reference as part of this Agreement (the
“Additional Terms and Conditions”), the Company hereby grants to the Grantee as
of the Date of Grant referred to below the Performance Stock Unit Award
described below in consideration of the Grantee’s continued services to the
Company.

This Performance Stock Unit Award represents the conditional right to receive a
number of shares of the Company’s common stock par value $0.01 per share (a
“Share”) determined by reference to (i) the number of Performance Stock Units
(“Performance Stock Units” or “PSUs”) set forth below for a Performance Period
and (ii) the percentage of achievement of performance goals for that Performance
Period and the other vesting criteria as provided in the Vesting Schedule
described below. Capitalized terms used herein and not defined herein have the
meaning ascribed to them in the Plan.

This Award [is/ is not] intended to qualify as performance-based compensation
under Section 162(m) of the Internal Revenue Code and shall be interpreted
accordingly.

 

1



--------------------------------------------------------------------------------

A.    Date of Grant:                     . B.   

Performance Stock Units:

 

Target PSU for Period One:                     .

Target PSU for Period Two:                     .

Target PSU for Period Three:                     .

C.    Vesting Schedule: The determination of which Performance Stock Units shall
be eligible for vesting and the determination of how many Shares shall be
delivered therefor shall be made by the Compensation Committee according to the
Vesting Schedule attached as Schedule 1 hereto (the “Vesting Schedule”), which
is an integral part of this Agreement. Performance Stock Units which have not
vested will be forfeited. D.    Delivery of Shares: Shares will be delivered
according to Section 4 or 5 of the Vesting Schedule.

By their signatures below, the Grantee and the Company agree that the
Performance Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement. The Grantee has reviewed in their
entirety this Agreement and the prospectus that summarizes the terms of the
Plan, has had an opportunity to request a copy of the Plan in accordance with
the procedure described in the prospectus, has had an opportunity to obtain the
advice of his or her counsel and tax advisors prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement. The Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Agreement.

IN WITNESS WHEREOF, the Company and the Grantee have signed this Agreement as of
the Date of Grant set forth above.

 

  PACER INTERNATIONAL, INC.   By:  

 

  Name:    

Title:

    GRANTEE:  

 

  Name:  

Instructions to Grantee: Please sign and return this Agreement to [insert
contact person] within ten days after receipt.

 

2



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF

PACER INTERNATIONAL, INC.

2006 LONG TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD

1. Forfeiture. The Grantee shall forfeit all of his or her rights to the
Performance Stock Units unless they become vested in accordance with the Vesting
Schedule.

2. Dividends and Voting Rights; Dividend Equivalents.

(a) No Rights as a Shareholder. Prior to the time the Grantee receives delivery
of Shares under this Agreement, the Grantee will have no rights of a stockholder
of the Company with respect to Performance Stock Units or any Shares which may
be or have been earned for a completed Performance Period. Accordingly, the
Grantee will not have the right to vote, will not receive or be entitled to
receive cash or non-cash dividends, and will not have any other beneficial
rights as a shareholder of the Company.

(b) Dividend Equivalents. At the time of vesting, the Grantee shall receive
delivery of additional Shares equal to (i) the amount of aggregate dividends
(without interest), if any, that the Grantee would have received if, for the
period beginning on the Date of Grant of the Performance Stock Units, and ending
on the date of vesting, the Grantee had owned all of the Shares delivered to the
Grantee after vesting pursuant to the Vesting Schedule, divided by (ii) the Fair
Market Value of a Share on the date of vesting; provided, however, that if the
aggregate number of Shares delivered pursuant to this Agreement after taking
into account the Shares delivered pursuant to this paragraph exceeds [insert
applicable Plan limit] Shares, the number of Shares delivered pursuant to this
paragraph shall be reduced so that the aggregate number of Shares delivered
pursuant to this Agreement shall not exceed [insert applicable Plan limit].1 Any
fractional share resulting shall be rounded down to the nearest whole share. No
dividend equivalents shall be paid to the Grantee with respect to any
Performance Stock Units that are forfeited by the Grantee.

3. Tax Consequences.

(a) As a condition of delivery of the Shares, the Grantee (or his or her
personal representative) shall deliver to the Company, within five (5) days
after the occurrence of the vesting event specified in the Vesting Schedule (or
in the event of death, within thirty (30) days of the appointment of the
personal representative unless the Company advises the personal representative
that an earlier election is required) (a “Vesting Date”), either a certified
check or other method of payment authorized by the Committee payable to the
Company in the amount of all withholding tax obligations (whether federal,
state, local or foreign income or social insurance tax), imposed on the Grantee
and the Company by reason of the delivery of Shares, or a Withholding Election
Form to be provided by the Company upon request by the Grantee (or personal
representative). Except as otherwise provided in this Agreement, upon receipt of
payment in full of all withholding tax obligations, the Company shall cause a
certificate representing the Shares (which will be unrestricted), or if
determined by the Company, such other evidence of the Share’s registration in
book-entry form, to be issued and delivered to the Grantee.

(b) If no payment is received or if payment is not timely, the Grantee will be
deemed to have elected to satisfy the tax obligation by reduction in Shares. The
actual number of Shares delivered shall be reduced by the smallest number of
whole Shares which, when multiplied by the Fair Market Value of a Share on the
Vesting Date, is sufficient to satisfy the amount of the withholding tax
obligations imposed on the Company by reason of the delivery of the Shares. Once
made, the deemed election shall be irrevocable.

4. Governing Laws. This Agreement shall be construed, administered and enforced
according to the laws of the State of Tennessee.

 

 

1

The proviso shall be deleted in its entirety in award agreements that are not
intended to qualify under 162(m).

 

3



--------------------------------------------------------------------------------

5. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and the Grantee and their heirs, legal representatives, successors,
and permitted assigns.

6. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

7. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

8. Entire Agreement. Subject to the terms and conditions of the Plan, which are
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

9. Headings. Section and paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.

10. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

11. No Right to Continued Employment. Neither the establishment of the Plan nor
the award of Performance Stock Units hereunder shall be construed as giving the
Grantee the right to any continued employment, service or consulting
relationship with the Company. Nothing in the Plan or this Agreement shall
affect any right which the Company may have to terminate the employment of the
Grantee regardless of the effect of such termination of employment on the rights
of the Grantee under the Plan or this Agreement.

12. Section 409A. The Performance Stock Unit Award is intended, and shall be
interpreted, to provide compensation that is exempt from IRS Code Section 409A
under the short-term deferral rule and shall be interpreted in accordance with
this intention. However, the Company does not warrant that the award will be
exempt or comply with IRS Code Section 409A. In no event shall the Company nor
any director, officer, or employee of the Company nor any member of the
Compensation Committee be liable for any additional tax, interest, or penalty
incurred by a participant as a result of the failure of the Performance Stock
Unit Award to satisfy the requirements of IRS Code Section 409A, or failure to
satisfy any other requirements of applicable tax laws.

13. Amendment. The Administrator may at any time amend this Agreement, provided
however that, no amendment shall impair the rights of the Grantee unless
mutually agreed in writing signed by the Grantee and the Company.

[Balance of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

PACER INTERNATIONAL, INC.

2006 LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD

Vesting Schedule

 

1. Definitions. The following terms used in this Vesting Schedule have the
following meanings:

“Additional Vesting Condition” means the additional conditions in paragraph 3
below.

“Applicable Percentage” has the meaning set forth in paragraph 2 of this Vesting
Schedule.

“Cause” means the occurrence or existence of any of the following events or
circumstances:

 

  (a) the Grantee’s willful misconduct with respect to the business and affairs
of the Company or any of its Subsidiaries;

 

  (b) the Grantee’s willful neglect of duties or the failure to follow the
lawful directions of the Board or more senior officers of the Company or its
Subsidiary to whom the Grantee reports, including the violation of any material
policy of the Company or of any of its Subsidiaries that is applicable to the
Grantee;

 

  (c) the Grantee’s material breach of any provision of his or her employment
agreement or any other written agreement between the Grantee and the Company or
any of its Subsidiaries and, if the breach is capable of being cured, the
Grantee’s failure to cure that breach within thirty (30) days of receipt of
written notice of such breach from the Company or any of its Subsidiaries;

 

  (d) the Grantee’s commission of a felony or any act of fraud or financial
dishonesty with respect to the Company or any of its Subsidiaries; or

 

  (e) the Grantee’s conviction of a crime involving moral turpitude or fraud.

“Change in Control Vesting Date” means the earliest to occur of (1) the Final
Vesting Date, (2) the 18-month anniversary of the Change in Control, (3) death
or Disability of the Grantee following a Change in Control, (4) Termination of
Employment by the Company (or its successor) without Cause following a Change in
Control or (5) Termination of Employment by the Grantee for Good Reason
following a Change in Control.

“Early Payment Date” means a date between January 1 and March 15 of the year
after the year of Termination of Employment.

“Final Payment Date” means a date between March 5,          and March 15,
        .

“Final Vesting Date” means March 5,         .

“Good Reason” means the occurrence or existence of any of the following events
or circumstances after a Change in Control, without the consent of the Grantee:

 

5



--------------------------------------------------------------------------------

  (a) any reduction in the annual base salary (other than an across the board
reduction applicable to similarly situated executives), material reduction in
employee benefits or fringe benefits required to be provided to the Grantee
under the Grantee’s employment agreement with the Company or its Subsidiary,
provided that the Grantee notifies the Company, in writing, within 90 days of
such reduction and, if such reduction is capable of being cured, the Company’s
failure to cure the same within 30 days after the Company’s receipt of such
written notice;

 

  (b) any material reduction in the Grantee’s position, title, duties, reporting
responsibilities or authorities; provided that the Grantee notifies the Company,
in writing, within 90 days of such material reduction and, if such material
reduction is capable of being cured, the Company’s failure to cure the same
within 30 days after the Company’s receipt of such written notice;

 

  (c) any material breach by the Company of its obligations to Grantee under any
employment or other written agreement between the Company and Grantee, provided
that the Grantee notifies the Company, in writing, within 90 days of such breach
and, if such breach is capable of being cured, the Company’s failure to cure the
same within 30 days after the Company’s receipt of written notice; or

 

  (d) the Company’s requirement that the Grantee relocates his or her principal
office or place of employment with the Company or its Subsidiary to a location
that is more than fifty (50) miles from the present location of the Grantee’s
principal office.

“Operating Income” means the Company’s income (loss) from operations as reported
in its audited consolidated financial statements for the applicable Performance
Period, adjusted to eliminate (but without duplication) the following items to
the extent included in determining such income (loss) from operations for the
Performance Period in question: (i) amounts related to the impairment or
disposal of long-lived assets or the impairment of goodwill and other intangible
assets; (ii) restructuring charges and expenses and amounts related to exit or
disposal activities; (iii) extraordinary gains or losses on disposal of assets,
business units or segments of the business of the Company outside the ordinary
course of business or of a previously separate company acquired by the Company
in a business combination within two years of the date of such combination;
(iv) gains or losses that are the direct result of a major casualty or natural
disaster; (v) gains or losses (or the amortization thereof) that are separately
disclosed in such audited financial statements or the footnotes thereto and
result from any newly-enacted law, regulation or judicial order; (vi) the net
provision for litigation and other regulatory proceedings, (vii) with respect to
the determination of Operating Income for Period Two and Period Three, the
annual accounting expenses with respect to new equity-based awards granted to
employees, officers and directors of the Company in each such Performance Period
(it being understood that no adjustment to the Company’s income (loss) from
operations as so reported with respect to any Performance Period is to be made
for accounting expenses associated with equity-based awards granted to
employees, officers and directors of the Company in 20    ) [insert year in
which Date of Grant occurs], (viii) the cumulative effect of a change in
accounting principles or the adoption of a new accounting principle; and
(ix) amounts with respect to any other items that are unusual in nature or
infrequent in occurrence and are separately disclosed in the Company’s audited
financial statements or the footnotes thereto; provided, however, that (1) no
adjustment pursuant to the foregoing clauses (i) through (ix) shall be made
unless the adjustment under the applicable clause changes income (loss) from
operations as so reported by at least 0.5% and (2) subject to the foregoing
clause (1), for purposes of calculating Operating Income under this Vesting
Schedule, the Company’s income (loss) from operations as reported in its audited
consolidated financial statements will only be adjusted for items specified in
clauses (i) through (ix) above if the net effect of such items, in the
aggregate, changes income (loss) from operations as reported by at least 5%. The
above adjustments to income (loss) from operations as so reported shall be
computed in accordance with GAAP.

“Performance Period” means any of Period One, Period Two or Period Three.

 

6



--------------------------------------------------------------------------------

“Performance Target” means the Company’s achievement of Operating Income equal
to the following amount, (i) with respect to Period One, [                    ],
(ii) with respect to Period Two, [                    ], and (iii) with respect
to Period Three, [                    ].

“Period One” means the period commencing on             , 20    , and ending on
            , 20    .

“Period Two” means the period commencing on             , 20    , and ending on
            , 20    .

“Period Three” means the period commencing on             , 20    , and ending
on             , 20    .

“Target PSUs” has the meaning set forth in paragraph 2 of this Vesting Schedule.

“Termination of Employment” means the termination of the Grantee’s Continuous
Status as an Employee or Consultant (as defined in the Plan).

2. Number of Shares Earned.

 

  (a) Committee Certification. The number of Performance Stock Units designated
for a Performance Period on the first page of this Agreement (the “Target PSUs”)
represents a target number of Shares eligible for vesting if the Performance
Target is met for that Performance Period. As of the last day of each
Performance Period, the Committee will determine the number of Shares, if any,
eligible for vesting with respect to such Performance Period, and will certify
the results in writing.

 

  (b) Performance Formula. The number of Shares eligible for vesting for any
Performance Period will equal the product of (a) the percentage determined under
this paragraph 2 (the “Applicable Percentage”) multiplied by (b) the number of
Target PSUs awarded to the Grantee for the Performance Period. To determine the
Applicable Percentage, the Committee will compare the Company’s certified
Operating Income for the Performance Period to the Performance Target for the
Performance Period. The table below specifies the Applicable Percentage for each
Performance Period if the certified Operating Income equals the percentage of
the Performance Target stated in the chart at the Threshold, Target or Maximum
payout levels. If the certified Operating Income achieved is between the
Threshold and Target payout levels (as set forth in the second column of the
table below), then the Applicable Percentage will be prorated between the
specified Applicable Percentage for the Threshold payout level and the specified
Applicable Percentage for the Target payout level (as set forth in the last
column of the table below). If the certified Operating Income achieved is
between the Target and Maximum payout levels (as set forth in the second column
of the table below), then the Applicable Percentage will be prorated between the
specified Applicable Percentage for the Target payout level and the specified
Applicable Percentage for the Maximum payout level (as set forth in the last
column of the table below). If the certified Operating Income achieved is below
the Threshold payout level, then the Applicable Percentage will be 0%. If the
certified Operating Income achieved is at or above the Maximum payout level,
then the Applicable Percentage will be 200%.

 

Payout Levels for the Performance Period

 

Payout Level

 

Pct. of Performance

Target Achieved

 

Applicable Pct. of

Target PSUs Vested

No Payout   Less than 75%   0%

 

7



--------------------------------------------------------------------------------

Payout Levels for the Performance Period

 

Threshold

   75%    33.3%

Target

   100%    100%

Maximum

   125%    200 % (Maximum payout)

 

  (c) Negative Discretion of the Committee. Anything contained in this Agreement
to the contrary notwithstanding, but subject to the last sentence of this
Section 2(c), in determining the Operating Income for any Performance Period,
the Committee may, in its reasonable discretion, reduce such Operating Income by
an amount up to or equal to fifteen percent (15%) of the original amount of such
Operating Income computed pursuant to the definition of such term contained in
this Vesting Schedule prior to giving effect to such reduction. The Operating
Income as so reduced shall be “Operating Income” for purposes of determining the
achievement of the Performance Target. Within 90 days following the completion
of each Performance Period, the Committee shall certify in writing the Company’s
Operating Income for such Performance Period. Notwithstanding the foregoing
provisions of this Section 2(c), in the event that the inclusion of this
Section 2(c) of the Vesting Schedule should result, under applicable FASB
Accounting Standards (including without limitation FASB Accounting Standards
Codification Topic 718 Compensation – Stock Compensation (or any successor
accounting standard)), in (i) the classification of the Performance Stock Units
other than as permanent equity or (ii) any deferral of the grant date after the
Date of Grant specified above for the Performance Stock Units, then this
Section 2(c) of the Vesting Schedule shall be deemed, ab initio, to be null and
void and of no force or effect whatsoever and to be deleted from this Agreement
in its entirety with the effect, among other things, to avoid, ab initio, any
such classification and/or deferral referred to in the foregoing clauses (i) and
(ii).

 

3. Additional Vesting Conditions; Acceleration of PSUs.

 

  (a) Vesting on the Final Vesting Date. Except as provided in paragraph 5 and
subject to any other forfeiture of Shares under Section 12 of the Additional
Terms and Conditions or in Section 19 of the Plan, the resulting portion of
Performance Stock Units for Period One, Period Two and Period Three that have
become eligible for vesting in accordance with paragraph 2 above shall except as
otherwise provided in paragraphs 3(b) and (c) below, become vested on the Final
Vesting Date provided that Grantee has not had a Termination of Employment
before such date.

 

  (b) Death or Disability of Grantee Prior to a Change in Control. In the event
of the death or Disability of the Grantee prior to the occurrence of a Change in
Control, any portion of the Performance Stock Units that are eligible for
vesting in accordance with paragraph 2 above for a completed Performance Period
ending prior to the date of such death or Disability shall be vested on the date
of the Grantee's death or Disability. With respect to the Performance Period
that has begun, but has not yet been completed on the date of death or
Disability, Performance Stock Units shall vest based on the percentage of the
Performance Target subsequently certified for such Performance Period, and the
number of Performance Stock Units eligible for payment for such Performance
Period shall be reduced on a pro-rated basis taking into account the number of
days during the Performance Period that the Grantee was employed at the Company
during such Performance Period. Any remaining Performance Stock Units for such
Performance Period will be forfeited and Performance Stock Units for a
Performance Period that has not yet begun will be forfeited.

 

  (c)

Termination of Employment without Cause Prior to a Change in Control. In the
event of the Termination of Employment of the Grantee by the Company without
Cause prior to the occurrence of a Change in Control, any portion of the
Performance Stock Units that have become eligible for vesting in accordance with
paragraph 2 above for a completed Performance Period ending prior to such

 

8



--------------------------------------------------------------------------------

 

termination shall be vested on the date of the Termination of Employment. With
respect to the Performance Period that has begun, but has not yet been completed
on the date of such Termination of Employment, the Performance Stock Units shall
vest based on the percentage of the Performance Target subsequently certified
for such Performance Period, and the number of Performance Stock Units eligible
for payment for such Performance Period shall be reduced on a pro-rated basis
taking into account the number of days during the Performance Period that the
Grantee was employed at the Company during such Performance Period. Any
remaining Performance Stock Units for such Performance Period will be forfeited
and Performance Stock Units for a Performance Period that has not yet begun will
be forfeited.

 

  (d) Other Termination of Employment Prior to a Change in Control. Upon any
other Termination of Employment not described in paragraphs 3(b) and (c) above
(including for illustration, resignation, retirement or termination for Cause)
prior to the occurrence of a Change in Control and prior to the Final Vesting
Date, all Performance Stock Units will be forfeited.

 

4. Delivery of Shares/Payment. Except as set forth in paragraph 5 below, when
all or any portion of the Performance Stock Units have become vested in
accordance with paragraph 3 of this Vesting Schedule, the Company shall deliver
to the Grantee (or his or her beneficiary in the event of death) on the Early
Payment Date or the Final Payment Date, as applicable, a certificate
representing the appropriate number of Shares (which will be unrestricted) or,
if determined by the Company, other evidence of the Shares’ registration in
book-entry form. In lieu of any fractional Share, the Company shall pay the
Grantee an amount in cash equal to such fraction multiplied by the Fair Market
Value of a Share determined as of the date of vesting.

 

5. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control, Performance Stock Units shall
vest and be payable as follows:

 

  (a) Completed Performance Periods. The portion of the Performance Stock Units
that were determined to be eligible for vesting in accordance with paragraph 2
above for a completed Performance Period ending prior to the Change in Control
shall be vested on the Change in Control Vesting Date, except as otherwise
provided below.

 

  (b) Incomplete Performance Periods. The Performance Stock Units for any
Performance Periods that have not yet been completed as of the date of the
Change in Control (including Performance Periods that have not yet begun) shall
be treated as if 100% of the respective Performance Target(s) has been achieved
and shall be vested on the Change in Control Vesting Date, except as otherwise
provided below.

 

  (c) Termination of Employment. Following a Change in Control, all Performance
Stock Units will be forfeited upon a Termination of Employment for any reason,
other than death, Disability, Termination of Employment by the Company (or its
successor) without Cause or Termination of Employment by Grantee for Good Reason
(for example, Performance Stock Units are forfeitable upon resignation,
retirement or Termination of Employment for Cause following a Change in
Control).

 

  (d) Time for Delivery/Payment on or after a Change in Control. On the Change
in Control Vesting Date, unless otherwise determined by the Committee pursuant
to the Plan, the Grantee shall receive the Change in Control Consideration with
respect to each outstanding Performance Stock Unit which is payable as set forth
in this paragraph 5, plus interest on any cash portion of the Change in Control
Consideration from the date of the Change of Control until the Change of Control
Vesting Date, with such interest calculated at a rate equal to the interest rate
payable on the one-year Treasury Note issued or sold most recently prior to the
Change in Control. The “Change in Control Consideration” means the per Share
payment or consideration (whether stock, cash or other property) payable to the
Company’s shareholders in connection with the Change in Control.

 

9



--------------------------------------------------------------------------------

Illustrative Example:

Executive has been awarded 100 PSUs for Period One, 100 PSUs for Period Two and
100 PSUs for Period Three. If the Operating Income for Period One is $        
(33.3%), Period Two is $         (100%) and Period Three is $         (110%),
then provided that the Additional Vesting Condition is met, 240 Shares shall be
delivered to the Executive between March 5 and March 15, 20    . The 240 shares
were determined by adding (1) 0 for Period One, (2) 100 Shares for Period Two
and (3) 140 for Period Three.

 

10